Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/902730 
    
        
            
                                
            
        
    

Parent Data16902730, filed 06/16/2020 is a continuation of 16028790, filed 07/06/2018 ,now U.S. Patent #10723758 and having 1 RCE-type filing therein16028790 is a continuation of 15319504, filed 12/16/2016 ,now U.S. Patent #10259840 and having 1 RCE-type filing therein15319504 is a national stage entry of PCT/US15/36510 , International Filing Date: 06/18/2015PCT/US15/36510 Claims Priority from Provisional Application 62107236, filed 01/23/2015 PCT/US15/36510 Claims Priority from Provisional Application 62014014, filed 06/18/2014 



Status of claims
Claims 1, 2, 6, 8-10, 12-15, 17, 20, 24, 27, 28, 30-31, 35-36, 45 and 46 are pending and rejected
No claim is allowed. 
No amendments were filed. 

Election of invention

Applicant’s response to restriction requirement filed on 05/11/2022 is acknowledged.  Amendment in claims were entered.  Applicants elected group I, without traverse and elected a species of disease.  
    PNG
    media_image1.png
    89
    183
    media_image1.png
    Greyscale

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 6, 8-10, 12-15, 17, 20, 24, 27, 28, 30-31, 35-36, 45 and 46 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Upasani et al. ((US Patent 10,759,828. Priority 9/7/2012) which embraces Applicants claimed invention.  The reference teaches the compounds of formula (I) for treating or preventing of a variety of CNS-related conditions in mammals. (Abstract).  See the entire document. 

	Upasani et al teaches compounds and compositions of formula (I) and (I-w) in cols 2, 3 and 38. For treatment and prevention of CNS-related condition.  


    PNG
    media_image2.png
    139
    261
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    264
    media_image3.png
    Greyscale

See compounds of formula (I) in col. 2; cols.3 and 4.   It teaches R2, can be R11a and R11b is independently hydrogen or ORB1 wherein RB1 represents H or substituted alkyl.  (Lines 34-67, col. 3) and col. 4 especially lines 44-47 in col. 4.

Specific compounds disclosed in US; 828:-Col. 89, 90 and 209:

Col. 89 and 90

    PNG
    media_image4.png
    251
    250
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    266
    268
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    267
    243
    media_image6.png
    Greyscale

Col -209

    PNG
    media_image7.png
    130
    242
    media_image7.png
    Greyscale

Instant claims differ from the reference in being a positional isomers of the prior art. Positional isomers are constitutional isomers that have the same carbon skeleton and the same functional groups but differ from each other in the location of the functional groups on or in the carbon chain. In this case Prior art teaches methoxy group attached to different carbon.  Instant claims are taught by the prior art differing in the position of the methoxy group.  It would have been obvious to one skilled in the art at the time the invention was filed to prepare. 

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success.   Compounds with closed structural similarity between chemical compounds such as Isomers.  A person skilled in the art would consider making the isomers, methoxy group at different position of the same 6-memeber ring for treating CNS disorders.  It is prima facie case of obviousness when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).
It has been decided that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within the genus. In re Susi, 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. V.  Biocraft Laboratories, 874 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). Furthermore, reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. Instant compounds are prima facie obvious in view of the prior art references absent any unexpected result of for being useful for antibacterial activity.

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks
	
Applicants response filed on 05/11/2022 is acknowledged.  Applicants arguments were fully considered but were not found persuasive.   
	In regards to election of invention and election of species Applicants arguments were found persuasive. No disease was elected because claims are drawn to compounds and compositions. 
Applicants response is as follows:

    PNG
    media_image8.png
    146
    570
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    227
    577
    media_image9.png
    Greyscale

	In regards to obviousness rejection, Applicants arguments were not found persuasive because instant claims are obvious over Upasani et al.  
	Applicants argues that 15/319504 which is now US Patent 10259840 was allowed.  Examiner made a rejection on a continuation application US Patent 10,759,828 where it was found that instant claims differ from the US ‘828  in being a positional isomers of the prior art. Positional isomers are constitutional isomers that have the same carbon skeleton and the same functional groups but differ from each other in the location of the functional groups on or in the carbon chain. In this case prior art teaches methoxy group attached to different carbon.  Instant claims are taught by the prior art differing in the position of the methoxy group.  It would have been obvious to one skilled in the art at the time the invention was filed to prepare such compounds as claimed as was explained in the office action. .  No unexpected results were noted.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627